NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
KINETIC CONCEPTS, INC., KCI LICENSING, INC.,
KCI USA, INC., KCI MEDICAL RESOURCES, KCI
MANUFACTURING, WAKE FOREST UNIVERSITY
HEALTH SCIENCES, AND MEDICAL I-IOLDIN'GS
LIMITED, -
Plaintiffs-Appellants,
v.
SMITH 85 NEPHEW, INC.,
Defendant-Appellee.
2011-1105
Appea1 from the United States District Court for the
WeStern District of TeXas in case no. 08-CV-()102, Judge
W. Royal Furgeson.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption and the abbreviated capti0n,
IT IS ORDERED THATI

KINETIC CONCEPTS V. SMITH & NEPHEW
2
The motion is grar1ted. The revised official caption is
reflected above
FOR THE COURT
JAN 25 2811
/sf Jan Horba1__\;
Date J an Horba1y _
C1erk
cci Dona1d R. Dunner, Esq.
Joseph R. Re, Esq.
s8
FIl.£B
u.s.oouRr ron
mEFE»€£~.‘F¢5Etk?.1
dm 2-6 2011
1AN¢wnBALY
arm